DOYLE, Presiding Judge.
In Tidwell v. Hinton & Powell,1 we reversed the trial court’s partial grant of Hinton & Powell’s motion in limine to exclude expert witness testimony on the ground that the trial court erred as a matter of law by excluding the testimony without first evaluating whether such testimony would assist the jury on matters of the amount of damages that were the proximate cause of any legal malpractice if those matters were outside the ken of the normal juror.2 In Hinton & Powell v. Tidwell,3 the Supreme Court of Georgia remanded our decision for consideration of its interim decision in Leibel v. Johnson4 which held that expert testimony is not admissible in a legal malpractice case to show causation because of the case-within-a-case structure of such an action.5 Accordingly, we vacate our opinion, and based on the reasoning set forth in Leibel, we affirm the partial grant of the motion in limine to exclude the expert testimony of William Gainer as to the proximate cause, damage, and collectability of any ' award in the event that the attorney had not been negligent.

Judgment affirmed.


Ellington, C. J., and Miller, J., concur.


 315 Ga. App. 152 (726 SE2d 652) (2012).


 Id. at 153-154.


 Hinton & Powell v. Tidwell, Case No. S12C1274 (decided Oct. 1, 2012) (unpublished order).


 291 Ga. 180 (728 SE2d 554) (2012).


 See Hinton & Powell, supra.